Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 1 of 10 PageID# 1




            DeShawna UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF VIRGINIA
                       Richmond Division

DESHAWNA HOPKINS                         )
       Plaintiff,                        )
                                         )
v.                                       )        Civil Action No.: 3:21-cv-315
                                         )
VANGUARD INSPECTION                      )
SERVICES and FANEUIL, INC.,              )
         Defendants                      )

                                 COMPLAINT

      Plaintiff DeShawna Hopkins (“Hopkins”), for her Complaint against

Vanguard Inspection Services (“Vanguard”) and Faneuil, Inc. (“Faneuil”)

(collectively “Defendants”), states as follows:

                             NATURE OF ACTION

      1.     Hopkins brings this action under Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e, et seq.          (“Title VII”), and/or the

Pregnancy Discrimination Act amendments to Title VII, 42 U.S.C. §2000e(k)

(“PDA”), and/or the Family and Medical Leave Act of 1993, 29 U.S.C. § 2611,

et seq. (“FMLA”), in that Defendants terminated the Hopkins’ employment in

violation of the Title VII and the FMLA.

      2.     Hopkins seeks declaratory judgment, injunctive relief, back pay,

benefits, compensatory and punitive damages, reasonable attorney’s fees and

costs for Title VII violations; and declaratory judgment, injunctive relief, back

pay, benefits, liquidated damages, reasonable attorney’s fees and costs for

FMLA violations.

                                        1
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 2 of 10 PageID# 2




                       JURISDICTION AND VENUE

      3.     This Court has original jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. §§ 1331, 1343 and 42

U.S.C. § 2000e-5 because Hopkins brings claims under Title VII and the

FMLA. The demand for declaratory relief is authorized by 28 U.S.C. §§ 2201

and 2202.

      4.     Venue is proper in the Eastern District of Virginia and in the

Richmond Division under 42 U.S.C. § 2000e-5(f) which provides that venue is

proper in any district court in the state; see also General Electric Co. v.

Merhige, 1972 U.S. App. LEXIS 6632, No. 72-3327, 1972 WL 2610 (4th Cir.

Nov. 20, 1972) (unpublished) (applying provision).

      5.     Hopkins has exhausted all necessary procedural prerequisites

and has filed her Title VII claims within ninety (90) days of her receipt of a

“Right to Sue” letter from the Equal Employment Opportunity Commission.

                                  PARTIES

      6.     Hopkins is a female resident of Winchester, Virginia. At all times

relevant to the matters alleged herein, Hopkins was an employee within the

meaning of Title VII pursuant to 42 U.S.C. § 2000e(f). At all times pertinent

hereto, Hopkins had been employed by Vanguard and Faneuil for at least 12

months and had been employed for at least 1,250 hours of service during the

twelve-month period immediately preceding the commencement of her leave.

At all times pertinent hereto, Vanguard employed more than 50 employees at



                                      2
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 3 of 10 PageID# 3




Hopkins’ worksite, and the total number of employees employed by Vanguard

within 75 miles of that worksite was more than 50. At all times pertinent

hereto, Faneuil employed more than 50 employees, and the total number of

employees employed by Faneuil within 75 miles of Hopkins’ worksite was more

than 50.

      7.     Vanguard is a joint venture among Atkins North America, Inc.

(“Atkins”), Tidal Basin Government Consulting, LLC (“Tidal Basin”), and The

Louis Berger Group, Inc. (“LBG”). LBG was purchased by WSP in December

2018. Faneuil, Inc. (Faneuil) is a subcontractor that provided staff for

Vanguard Inspection Services, including Hopkins.        At all times pertinent

hereto, Vanguard and Faneuil have been an “employer” within the meaning of

42 U.S.C. § 2000(b) and are subject to the provisions of Title VII. At all times

pertinent hereto, Vanguard and Faneuil have been an “employer” within the

meaning of 29 U.S.C. § 2611(4)(A) and are subject to the provisions of the

FMLA. At all times pertinent hereto, Defendants have been an employer

engaged in an industry affecting commerce with more than 50 employees for

each working day in each of twenty or more calendar weeks in each relevant

calendar year.

                                    FACTS

      8.     Hopkins    became    employed     by   Vanguard     and    Faneuil

(“Defendants”) in October of 2017 as an accountant.




                                       3
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 4 of 10 PageID# 4




      9.     Hopkins worked on disaster relief programs and supported the

accounting staff on matters unrelated to disaster relief programs. Hopkins

remained employed after most other temporary employees had been let go,

because Hopkins’ was an asset to the accounting department.

      10.    In November of 2019, when Hopkins had been employed with

Defendants for just over two years, Hopkins discovered that she was pregnant.

      11.    Hopkins initially told Dawn Hundley, her supervisor at Faneuil,

about her pregnancy in November 2019, and discussed her pregnancy with

Hundley again in January 2020 when Hopkins requested FMLA paperwork.

      12.    Hopkins told the Director at Vanguard, Tom Hanos, about her

pregnancy in November 2019.

      13.    Hopkins told her supervisor at Vanguard, Jim Farrow, about her

pregnancy in November 2019.

      14.    Hopkins told her other supervisor at Vanguard, Summer Griffin,

about her pregnancy in December 2019.

      15.    Since she had been diagnosed with Aortic Stenosis Bicuspid, a

rare heart condition, Hopkins’ obstetrician diagnosed her pregnancy as “high

risk” and initiated treatments and screenings accordingly. Hopkins gave birth

to her baby on April 20, 2020.

      16.    Prior to and throughout her pregnancy, Defendants asserted no

problems with Hopkins’ performance; to the contrary, she performed her job

responsibilities successfully and never received any write-ups.



                                      4
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 5 of 10 PageID# 5




      17.   On January 2, 2020, Hopkins sent an email to her supervisors at

Vanguard, Summer Griffin and Jim Farrow, requesting a reasonable

accommodation to be able to work from home more frequently due to her

medical issues.

      18.   On January 6, 2020, Hopkins had a conference call with Griffin

and Farrow where she discussed her need for working from home because of

her pregnancy.

      19.   Hopkins sent a second email to Summer Griffin and Jim Farrow

on January 21, 2020, requesting that she be provided with additional

equipment to better assist her in working remotely.

      20.   Several    employees   in       Hopkins’   department   and   other

departments worked from home regularly.

      21.   On January 21, 2020, Farrow responded that he would not have

approved her request. Farrow also expressed his concern about “the amount of

days you are starting to work from home” and “the frequency [of her] last

minute requests.”

      22.   Farrow further stated that her working from home was a burden

on the team. The email further stated that Hopkins’ last day of work would be

on January 31, 2020.

      23.   Hopkins was working from home on January 21, 2020 because

her toddler son was sick. Farrow commented, “I understand kids get sick; I’ve

got two young kids myself and they always have something.”



                                        5
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 6 of 10 PageID# 6




      24.     Shocked when she saw the email, Hopkins gathered herself

together and drove to the office at Vanguard.

      25.     When Hopkins arrived at the office, she overheard her supervisor,

Summer Griffin, on the phone talking to the management team telling them

that Hopkins was not completing her job responsibilities.

      26.     Ms. Griffin’s statements were pretext designed to hide the true

reason, pregnancy and disability discrimination, of Hopkins’ termination.

      27.     Defendants terminated Plaintiff on January 31, 2020 because of

her pregnancy and serious medical condition, and because of her requests for

reasonable accommodation and intermittent medical leave, in violation of Title

VII and the FMLA.

      28.     As a result of Defendants’ unlawful action, Plaintiff lost her job

and income.

      29.     Defendant’s decision to terminate Plaintiff was made in willful,

blatant and intentional disregard of and in violation of Plaintiff’s rights under

Title VII and the FMLA.

                            COUNT I
        TITLE VII – GENDER/PREGNANCY DISCRIMINATION

      30.     Each of the preceding paragraphs is incorporated herein by

reference.

      31.     Plaintiff, because of her gender and pregnancy, was denied terms

and conditions of employment in violation of Title VII of the Civil Rights Act of

1964, as amended.

                                       6
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 7 of 10 PageID# 7




      32.    Prior to taking discriminatory employment action against

Plaintiff, Defendants became aware of Plaintiff’s pregnancy.

      33.    Defendants’ discrimination against Plaintiff was an intentional

or reckless disregard of Plaintiff’s rights under Title VII of the Civil Rights Act

of 1964, as amended.

      34.    Defendants engaged in discriminatory actions described above

with malice, or with a reckless indifference to Plaintiff’s legal rights. Plaintiff

is therefore entitled to punitive damages for Defendants’ actions alleged

herein.

      35.    Plaintiff has been damaged as a result of Defendants’ unlawful

conduct. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered great humiliation, distress, embarrassment, inconvenience, mental

anguish, pain, suffering, injury and damages, including damage to her

reputation and good will, loss of income, loss of employment, loss of employee

benefits, litigation expense including attorney’s fees, and consequential

damages including the loss of employment opportunities, business and

development opportunities, and other injury.

      36.    Due to the severity of the conduct by Defendants, Hopkins is

entitled to punitive damages.




                                        7
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 8 of 10 PageID# 8




                            COUNT II
                 INTERFERENCE UNDER THE FMLA:
                 FAILURE TO REINSTATE PLAINTIFF

      37.    Each of the preceding paragraphs is incorporated herein by

reference.

      38.    Plaintiff provided Defendants with sufficient notice that she

would be out of work on FMLA-covered intermittent medical leave, and that

she would return to work at the end of six weeks after the birth of her baby.

      39.    As a matter of law, Plaintiff was entitled to reinstatement to her

position or an equivalent position with the Defendants upon her return from

her pregnancy and maternity leave.

      40.    Instead, Defendants terminated Plaintiff.

      41.    The acts and practices of Defendants complained of herein,

including the termination of Plaintiff’s employment during her FLMA-covered

leave, were done as interference with Plaintiff’s rights under the FMLA, in

violation of 29 U.S.C. §§ 2614 and 2615(a)(1).

      42.    The acts and practices of the Defendants complained of herein

were willful. Plaintiff is therefore entitled to liquidated damages under the

FMLA.

      43.    Plaintiff has been damaged by Defendants’ actions, including, but

not limited to loss of employment, loss of compensation and employment

related benefits, loss of health insurance for Plaintiff and her baby, and

litigation expense including attorney’s fees.



                                       8
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 9 of 10 PageID# 9




                           PRAYER FOR RELIEF

        Wherefore, Plaintiff DeShawna Hopkins, requests judgment against

Defendants as follows:

        A.   For appropriate declaratory relief regarding the unlawful acts

and practices of each Defendant, pursuant to Title VII of the Civil Rights Act

of 1964 and the Family and Medical Leave Act of 1993;

        B.   For an award of compensatory damages against Defendant

Vanguard Inspection Services;

        C.   For an award of punitive damages against Defendant Faneuil,

Inc.;

        D.   For pre-judgment and post judgment interest;

        E.   For an award of back pay for violations of the Family and Medical

Leave Act and under Title VII against both Defendants;

        F.   For an award of liquidated damages in an amount to be

determined at trial for willful violation of the Family Medical Leave Act

against both Defendants;

        G.   For an aware of an amount sufficient to offset any adverse tax

consequences resulting from a lump sum aware or an aware of other relief in

this action because she was required to file suit to enforce her federally

protected rights;

        H.   For an award of incidental and consequential damages, actual

attorney’s fees and costs of this action, including expert witness fees; and



                                       9
Case 3:21-cv-00315-JAG Document 1 Filed 05/18/21 Page 10 of 10 PageID# 10




        I.     For such other and further relief to which Plaintiff may show

 herself justly entitled.

 TRIAL BY JURY IS REQUESTED

                                       DESHAWNA HOPKINS



                                       ________/s/ Tim Schulte________l
                                       Tim Schulte (VSB # 41881)
                                       Blackwell N. Shelley, Jr. (VSB #28142)
                                       Shelley Cupp Schulte, P.C.
                                       3 West Cary Street
                                       Richmond, Virginia 23220
                                       (804) 644-9700
                                       (804) 278-9634 [fax]
                                       schulte@scs-work.com
                                       shelley@scs-work.com


                                       Matthew T. Sutter (VSB # 66741)
                                       Sutter & Terpak, PLLC
                                       7540 Little River Turnpike, Suite A
                                       Annandale, Virginia 22003
                                       (703) 256-1800
                                       (703) 991-6116
                                       matt@sutterandterpak.com

                                       Counsel for Plaintiff
 /




                                      10
